DETAILED ACTION
This is a non-final Office action in response to communications received on 5/21/2021.  Claims 1, 12, 13 and 15 were amended.  Claim 5 was previously cancelled.  Claims 1-4 and 6-15 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.

Response to Arguments
Applicant’s amendments to claims 1, 13 and 15, filed 5/21/2021, removing the quotation marks from the claims are sufficient to overcome the objections to the aforementioned claims.  Accordingly, the objection to claims 1, 13 and 15, as filed in (14) of the Final Office Action mailed 12/22/2020, is withdrawn.
Applicant’s amendments to claim 12, filed 5/21/2021, removing the duplicative claim text are sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 12, as filed in (15) of the Final Office Action mailed 12/22/2020 is withdrawn.
Applicant’s arguments regarding the rejection of claims 1-15 under 103 have been considered, but are found unpersuasive.
Applicant’s remaining arguments filed 9/28/2020, with respect to the rejection of claims 1-15 under 35 USC § 102 have been fully considered but are moot because of the newly cited prior art.  
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Appropriate correction/clarification is required for the following objections:
Claims 1 and 13 are objected to for the following informalities: the claim language “order structure module designed to configure at least one order structure . . . using the order structure module” is repetitive and doesn’t make grammatical sense (X is designed to do Y using itself?).  The reference to “using the order structure module” should be cancelled.  
Claim 1 is further objected to because the claim phrase “communication platform has the generic application programming interface connecting the modules . . .. to the generic application programming interface” does not make sense.  The Examiner suggests replacing the claim phrase with “the generic application programming interface connects to the modules of the communication platform”.  
Claim 1 is further objected to for the following informalities: the claim phrase “this order” is improper informal English.  The claim phrase should be replaced with language explicitly referring to the “at least one such order”.  
Claims 1, 13 and 15 are further objected to because the claims disclose two types of digital data: “digital data” which is exchanged within a value added chain (preamble) and “digital data of the order structure”.  It is unclear if this refers to the same digital data. 
Claim 13 is objected to because it discloses “status information associated with the workflow information” and “status information ON the at least one such order”.  Please clarify if these two claim phrases refer to the same status information.  
Claim 15 is objected to for the following informalities: the claim phrase “the authorization to accept the order is granted based on authorization to the underlying 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8, 9, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8, 9, 10-13 and 15 are rejected as indefinite because they disclose the claim phrase “can be” which makes it unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Just because something can be used in some way does not mean it ever actually is.  The Examiner recommends rephrasing the claims to replace “can be” with language affirmatively indicating that the limitations following the phrase are part of the claimed invention (ex: 
Claim 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are how is the required create authorization obtained by the user ID?  The phrase “user ID has the required create authorization” appears without any explanation in any of preceding steps of what it means (authorization create what?) and how it is obtained by a user ID.  A single user ID isn’t even mentioned in any of the preceding steps.  It is unclear if this somehow refers to the “authorization required to create the at least one such order” disclosed in the preceding step, and it unclear how the “required create authorization” relates to the rest of the claim as it is never mentioned again or tied to any of the other claim limitations.  
Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is “order assigned to a user group ID”.  Step a) of iii) discloses that the contractor module confirms or rejects an order assigned to a user group ID, but there is no prior mention of assigning orders in any of the preceding steps of the claim.  It is unclear at what point in the preceding limitations an order was assigned and how this relates to any of the claim limitations as a whole.  Is this assignment part of the process of granting the user group ID an authorization to create an order?  
Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps  are “allocating an order” and “processing the order when accepted in accordance with one workflow status information item allocated to the order”.  Claim 13 discloses “confirming or rejecting the allocated order” but there is no prior mention of allocating any orders in this claim.  Independent claims 1 and 15 disclose an additional step of “allocating and releasing the least one such order to a user group ID…”.  Was this step meant to be part of this independent claim?  In addition, there is no mention of a “workflow status information item” in the claim – only a “status information item” – and no mention of accepting any orders.  It is unclear when or how the order was previously accepted and how these steps relate to the claim as a whole.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US 2007/0192715) and further in view of Hoffman (US 2003/0074262) and Johnson (US 2010/0312691).
Regarding claim 1, Kataria discloses the limitations substantially as follows:
An assembly comprising a remote computer and a plurality of partner computers, wherein the remote computer is programmed to execute a communication platform for exchanging digital data within a value added chain using at least one order, wherein each individual order has an order structure, the digital data of which can be used online in modules of the communication platform via a generic application programming interface (paras. [0013], [0016]-[0018], [0120], [0125]-[0127], [0175]: a system/assembly comprising user systems and servers (i.e. remote computer and plurality of partner computers), where the user system executes a scalable platform system (i.e. communication platform) for managing supply chain materials (i.e. value added chain) for a real-time, web-based, enterprise-wide supply chain infrastructure for making allocation requests orders (i.e. order), where each allocation request is placed using a new allocation tab (i.e. order structure) and the requests are used on the websites/online in modules of the platform system via a generic open API), and wherein the communication platform 
(i) an order structure module that is designed 
a) to configure during operation at runtime of the communication platform using the order structure module so that ad hoc processes can be changed and  (paras. [0011]-[0012], [0016], [0057], [0175]-[0176], [0179], Figs. 7-8: configuring an ad-hoc allocation request tab/object with customized views in real time (i.e. at runtime) of the platform system (i.e. communication platform) using the ad-hoc allocation request process to generate web-based (i.e. configuring and releasing online) industry-specific solutions so that the ad-hoc allocation request can be updated/changed and integrated/added to the platform system (i.e. ad hoc processes can be changed and added to the communication platform quickly and without downtime)), 
b) to grant to one or more user groups for each order structure an authorization for the one or more user groups to create or to accept an order (paras. [0100]-[0101], [0179]-[0181], [0186], [0191]-[0192], [0201], Figs. 7-8: granting authorization for certain user roles such as an engineer or material manager (i.e. a group of users with designated roles) which are authorized to generate an allocation request/order (i.e. for each order structure) to create an allocation request/order and determining approved suppliers and users identified as having logged in from the same site as the requesting user or identified as a super user (i.e. users groups authorized to accept orders)) and 
(ii) a client module that is designed 
a) to generate at least one such order, wherein this order is created by selecting such an order structure, for which a user ID has the required create  (paras. [0097], [0099], [0141], [0175], [0179]-[0181], [0191]-[0192], Fig. 7: generating an allocation request/order for a material (i.e. an order), wherein the allocation request is created by selecting a New allocation tab (i.e. order structure), wherein the user is identified as having a role (i.e. user ID) that is authorized to generate/create the allocation request, wherein a workflow is triggered by the allocation request and the status of the allocation request is closely dependent upon the associated workflow (i.e. with which status information is associated)), and 
b) to allocate and release the at least one order to a user group or for releasing the at least one order to one or more user group IDs for the purpose of an assignment (paras. [0175], [0179]-[0181], [0183]-[0187], [0201], Fig. 7: allocating and deallocating (i.e. releasing) requests/orders to users identified as having logged in from the same site as the requesting user or identified as a super user or an approved supplier (i.e. to user group IDs) which are authorized to fulfill the allocation request) and 
(iii) a contractor module that is designed  
a) to confirm or reject an order assigned to a user group or for reporting interest in the allocation of a released order (paras. [0180]-[0181], [0185]-[0186], [0200]: indicating that the status of the allocation request (i.e. order) has transitioned from a draft state to being “in progress” and displaying an action complete screen (i.e. confirming a request/order) after users identified as having logged in from the same site as the requesting user or identified as a super user (i.e. a user group ID) are assigned as the responsible party for carrying out the request/order, when the allocation request is accepted for triggering a workflow) and 
b) to modify the status information of the order (paras. [0180], [0183], [0198]: updating/modifying status information about the allocation request/order to indicate when each line item of the request/order is fulfilled and when the entire allocation request transitions from “in progress” status to “completed” status), and 
wherein the communication platform has the generic application programming interface connecting the modules of the communication platform to the generic application programming interface so that digital data of the order structure can be used in all modules, a specific order can be used by the client module and the contractor module and orders having different order structures can be linked to one another (paras. [0016]-[0018], [0057], [0064], [0080]-[0081], [0090], [0095], [0117]-[0118]: scalable platform of system uses an open generic application programming interface (API) by means of which modules are linked by working together within the system to process the orders for the supply chain (i.e. digital data of the orders can be used/processed by the modules), data/order information is exchanged between the modules of the system and attributes of data/orders may be stored/linked in multiple databases so that different attributes/orders may be linked together).
Kataria does not explicitly disclose the remaining limitations of claim 1 as follows:
	to configure at least one such order structure using the order structure module so that the order structure can be configured and released online so that ad hoc processes can be changed 
c) to grant to at least one user group ID participating in the value added chain an authorization to create the order and to grant to at least one other user group ID an authorization to accept the order, 
to allocate and release the at least one order to a user group ID
to confirm or reject an order assigned to a user group ID
However, in the same field of endeavor Hoffman discloses the limitations of claim 1 as follows:
c) to grant to at least one user group ID participating in the value added chain an authorization to create the order and to grant to at least one other user group ID an authorization to accept the order (paras. [0281]-[0282], [0616], [0646], [0984]-[0986], [0998], [01000], [1036], [1172], [1488], [1490]: granting authorization to create an electronic order to a companyID of a user (i.e. to at least one user group ID) for approved suppliers that are supply chain participants (i.e. participating in the value added chain) and authorizing acceptance of the order by the approved suppliers);
to allocate and release the at least one order to a user group ID (paras. [0281]-[0282], [0381]-[0382], [0616], [0646], [1485], [1487], [1490]-[1492], [1744], [1748]: allocating orders to group ID of a user and/or approved identified suppliers/retailers (i.e. user group ID));
to confirm or reject an order assigned to a user group ID (paras. [0282], [0381]-[0382], [0616], [1775]: receiving confirmation of an order from (i.e. which was sent/assigned to) identified distributors/supply chain participants (i.e. user group ID)).
Hoffman is combinable with Kataria because both are from the same field of endeavor of improving the process by which online order form information is collected and processed using a data network to manage a supply chain framework.  It would have been 
Neither Kataria or Hoffman disclose the remaining limitations of claim 1 as follows:
to configure at least one such order structure using the order structure module so that the order structure can be configured and released online so that ad hoc processes can be changed 
However, in the same field of endeavor Johnson generates the remaining limitations of claim 1 as follows:
to configure at least one such order structure during operation at runtime of the communication platform using the order structure module so that the order structure can be configured and released online so that ad hoc processes can be changed and (paras. [0024], [0074], [0094]: configuring web component forms (i.e. order structure) during real time (i.e. at runtime) of the advertising platform so that the web component forms can be configured with different form questions for display online on the web so that the web forms can be adjusted on-the-fly (i.e. so that ad hoc processes can be changed) to the system web components forms of the platform). 
Johnson is combinable with Hoffman and Kataria because all three are from the same field of endeavor of of improving the process by which online order form information is collected and processed.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Johnson’s method of configuring web component forms in real time to permit adjustments to the web forms on-the-fly with the system of Hoffman and Kataria in order a user group ID with the system of Kataria in order to allow the web component forms to be generated differently for pricing, emails and tasks based on the identification of the user (Johnson, para. [0094]).   

	Regarding claim 2, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 2 as follows:
The assembly according to claim 1, wherein the communication platform further comprises a resource module that is designed to assign at least one order to mobile resources and to provide the digital data of the at least one order of the communication platform so assigned to a mobile resource of the mobile resources (paras. [0175]-[0177], [0179], [0182], [0186], [0188]-[0189]: creating/assigning an allocation request (i.e. at least one order) to fulfill providing materials (i.e. mobile resources) and making the line items of the allocation request (i.e. digital data of the order) of the system platform, which is so assigned/created to provide the materials (i.e. mobile resources), available for searching by the system platform).

Regarding claim 3, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 3 as follows:
The assembly according to claim 1, wherein the communication platform further comprises an authorization module that is designed to set up two authorization levels for accessing the communication platform, wherein an administrator authorization is designed for granting access to administrative tasks within the communication platform and a processing authorization is designed for granting access to operative tasks within the communication platform (paras. [0068]-[0070], [0093], [0141]: authenticating system users according to different authorization and permission levels, where users may log in to access the system as a user with various user roles or as an administrator (i.e. two types of authorization levels for access), where an administrator grants or blocks access to system functions via a user account, and processing the user ID and password to grant access to functions/tasks the user role can access within the platform of the system) (see Hoffman, paras. [0889], [0890], [0895], [1247]-[1249]: configuring authorization privileges for users and administrators for accessing the system).

Regarding claim 4, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 4 as follows:
The assembly according to claim 3, in which the authorization module is furthermore designed for authenticating access to the communication platform based on an administrator ID, a resource ID and/or a user group ID (paras. [0068]-[0070], [0096]: authenticating access to functions and publications of the platform of the system based on identification of a user or an administrator or a user group).


Kataria teaches the limitations of claim 6 as follows:
The assembly according to claim 1, in which the order has a timeframe with a starting time and a completion time, wherein this timeframe can be specified during the generation of the order using the client module or during the acceptance of the order using the contractor module (paras. [0103], [0192]: each order for an allocation request has a date on which the order was placed (i.e. starting time) and an expected arrival date (i.e. completion time marking end of a time frame), wherein these dates are generated when the order is created).

Regarding claim 7, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 7 as follows:
The assembly according to claim 1, in which the order structure has one or more fields, wherein predefined operating modes and/or mandatory inputs are assigned to the fields during the configuration of the order structure (paras. [0175], [0179], [0188], [0192], Figs. 7-9: where the new allocation tab has one or more fields that must be completed such as the project name and lots or containers).

Regarding claim 8, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 8 as follows:
The assembly according to claim 7, in which recorded actual data forms a mandatory input of a field of the order structure and status information on the order can be created based on this actual data (paras. [0174]-[177], [0179]-[0180], [0186]: the new allocation tab (i.e. order structure) requires input of a project ID and selected materials  (i.e. mandatory input of a field) to be allocated which form details that are recorded (i.e. recorded actual data) for searching available data and status information regarding whether the request is pending, in progress or completed is based on whether each line item including the lots or containers has been completed).

Regarding claim 9, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 9 as follows:
The assembly according to claim 1, in which an order can be separated into multiple partial orders (paras. [0181], [0183]: an allocation request can have separate allocation request line items that have their own status information and are separately fulfillable and modifiable).

Regarding claim 11, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 11 as follows:
The assembly according to claim 1, in which working times can be recorded, wherein these working times are order-independent or associated with an order (paras. [0099], [0103], [0180], [0190], [0192]: setting a user-defined time limit (i.e. recording a working time) for performing a workflow, wherein the workflows are triggered by the allocation request/order (i.e. associated with the order), wherein dates and times for completing stages of the requests/orders are recorded as details for each request/order and object in the system has a recorded data and timestamp (i.e. timeframe).  

Regarding claim 12, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Kataria teaches the limitations of claim 12 as follows:
The assembly according to claim 1, 
wherein the modules of the communication platform are connected by the generic application programming interface in such a way that digital data of the order structure can be used online in all modules via the generic application programming interface (paras. [0016]-[0018], [0057], [0064], [0080]-[0088], [0095]: scalable platform of system, wherein modules of the scalable platform system are connected/linked together by means of an open application programming interfaces (API) in an integration framework that is not framework specific and in which data (i.e. orders) can be easily exchanged with other systems/modules and in which attributes for data/orders are saved in multiple systems using the websites/online and open API).,

a specific order from the client module and the contractor module can be used, and orders having arbitrary order structures can be associated with one another (paras. [0016]-[0018], [0057], [0064], [0080]-[0081], [0175]-[0176], [0179]: an allocation request can be used by multiple users and allocation requests can be easily exchanged and stored with other systems/modules so that different attributes/orders can be linked together (i.e. associated with one another)).

Regarding claim 13, Kataria teaches the limitations substantially as follows:
A method for operating a communication platform for exchanging digital data within a value added chain using at least one order, wherein each individual order has an order structure, the digital data of which is stored in modules of the communication platform (paras. [0013], [0016]-[0018], [0120], [0175]: scalable platform system (i.e. communication platform) for managing supply chain materials (i.e. value added chain) for a real-time, web-based, enterprise-wide supply chain infrastructure for making allocation requests orders (i.e. order), where each allocation request is placed using a new allocation tab (i.e. order structure), with said method featuring the following steps:
configuring during operation at runtime of the communication platform so that ad hoc processes can be changed and (paras. [0011]-[0012], [0016], [0057], [0175]-[0176], [0179], Figs. 7-8: configuring an ad-hoc allocation request tab/object with customized views in real time (i.e. at runtime) of the platform system (i.e. communication platform) using the ad-hoc allocation request process to generate web-based (i.e. configuring and releasing online) industry-specific solutions so that the ad-hoc allocation request can be updated/changed and integrated/added to the platform system (i.e. ad hoc processes can be changed and added to the communication platform quickly and without downtime)),
granting to one or more user groups for each order structure at least one authorization right comprising an authorization to create or to accept an order (paras. [0100]-[0101], [0179]-[0181], [0186], [0191]-[0192], [0201], Figs. 7-8: granting authorization for certain user roles such as an engineer or material manager (i.e. a group of users with designated roles) which are authorized to generate an allocation request/order (i.e. for each order structure) to create an allocation request/order and determining approved suppliers and users identified as having logged in from the same site as the requesting user or identified as a super user (i.e. users groups authorized to accept orders)),
creating at least one such order by means of a client module, wherein this order is created by selecting an order structure having the required generating authorization, and wherein the order is associated with workflow information, with which one status information item can be associated in each case (paras. [0097], [0099], [0141], [0175], [0179]-[0181], [0191]-[0192], Fig. 7: generating an allocation request/order for a material (i.e. an order), wherein the allocation request is created by selecting a New allocation tab (i.e. order structure), wherein the user is identified as having a role (i.e. user ID) that is authorized to generate/create the allocation request, wherein a workflow is triggered by the allocation request and the status of the allocation request is closely dependent upon the associated workflow (i.e. with which status information is associated)),
assigning the at least one order to at least one user group as a contractor or making available the at least one order for assignment to at least one user group ID using the client  (paras. [0175], [0179]-[0181], [0183]-[0187], [0201], Fig. 7: allocating and deallocating (i.e. releasing) requests/orders to users identified as having logged in from the same site as the requesting user or identified as a super user or an approved supplier (i.e. to user group IDs) which are authorized to fulfill the allocation request),
confirming or rejecting the allocated order or reporting interest in the allocation of an order previously made available by the “contractor” module (paras. [0180]-[0181], [0185]-[0186], [0200]: indicating that the status of the allocation request (i.e. order) has transitioned from a draft state to being “in progress” and displaying an action complete screen (i.e. confirming a request/order) after users identified as having logged in from the same site as the requesting user or identified as a super user (i.e. a user group ID) are assigned as the responsible party for carrying out the request/order, when the allocation request is accepted for triggering a workflow),
processing the order when accepted in accordance with at least one workflow status information item allocated to the order and modifying the status information associated with the workflow information (paras. [0180], [0183], [0198]: processing the allocation request/order according to the workflow status of the request/order when the request/order is submitted/accepted and updating/modifying status information about the allocation request/order to indicate when each line item of the request/order is fulfilled and when the entire allocation request transitions from “in progress” status to “completed” status), and
transmitting digital data of at least one such order between the modules of the communication platform, including the order structure module, the client module, and the contractor module, using a generic application programming interface in such a way that the status information on the at least one order can be accessed by at least two of the modules of the communication platform (paras. [0016]-[0018], [0057], [0064], [0080]-[0081], [0090], [0095], [0117]-[0118]: scalable platform of system uses an open generic application programming interface (API) by means of which modules are linked by working together within the system to process the orders for the supply chain (i.e. digital data of the orders can be used/processed by the modules), data/order information is exchanged between the modules of the system and attributes of data/orders may be stored/linked in multiple databases so that different attributes/orders may be linked together).
Kataria does not explicitly teach the remaining limitations of claim 13 as follows:
configuring at least one such order structure using an order structure module being designed to configure at least one such order structure using the order structure module so that order structure can be configured and released online so that ad hoc processes can be changed 
making available the at least one order for assignment to at least one user group ID using the “client” module 
However, in the same field of endeavor Hoffman teaches the limitations of claim 13 as follows:
making available the at least one order for assignment to at least one user group ID using the “client” module  (paras. [0281]-[0282], [0381]-[0382], [0616], [0646], [1485], [1487], [1490]-[1492], [1744], [1748]: allocating orders to group ID of a user and/or approved identified suppliers/retailers (i.e. user group ID));
Hoffman is combinable with Kataria because both are from the same field of endeavor of using a data network to manage a supply chain framework.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Hoffman’s method of allocating orders to specific group IDs of a user with the 
Neither Kataria or Hoffman disclose the remaining limitations of claim 13 as follows:
configuring at least one such order structure using an order structure module being designed to configure at least one such order structure using the order structure module so that order structure can be configured and released online so that ad hoc processes can be changed 
However, in the same field of endeavor, Johnson generates the remaining limitations of claim 13 as follows:
configuring at least one such order structure using an order structure module being designed to configure at least one such order structure during operation at runtime of the communication platform using the order structure module so that order structure can be configured and released online so that ad hoc processes can be changed and  (paras. [0024], [0074], [0094]: configuring web component forms (i.e. order structure) during real time (i.e. at runtime) of the advertising platform so that the web component forms can be configured with different form questions for display online on the web so that the web forms can be adjusted on-the-fly (i.e. so that ad hoc processes can be changed) to the system web components forms of the platform). 
Johnson is combinable with Hoffman and Kataria because all three are from the same field of endeavor of of improving the process by which online order form information is collected and processed.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Johnson’s method of configuring web component forms in real time to permit adjustments to the web forms on-the-fly with the system of Hoffman and Kataria in order a user group ID with the system of Kataria in order to allow the web component forms to be generated differently for pricing, emails and tasks based on the identification of the user (Johnson, para. [0094]).   

Regarding claim 14, Kataria, Hoffman and Johnson teach the limitations of claim 13.
Kataria teaches the limitations of claim 14 as follows:
The method according to claim 13, featuring the following additional step:
assigning the at least one order from the contractor module to a resource ID by utilizing a resource module  in order to adapt status information on the order and to gather digital data of the order (paras. [0175], [0179]-[0181], [0183]-[0187], [0201], Fig. 7: an allocation request/order for a material is submitted (i.e. assigning order to/for a resource ID) in order to update/modify status information of a workflow associated with the request/order and record data about the request/order).

Regarding claim 15, Kataria teaches the limitations substantially as follows:
A method of using a communication platform, for exchanging digital data within a value added chain using at least one order, wherein each individual order has an order structure, the digital data of which can be used in modules of the communication platform (paras. [0013], [0016]-[0018], [0120], [0175]: scalable platform system (i.e. communication platform) for managing supply chain materials (i.e. value added chain) for a real-time, web-based, enterprise-wide supply chain infrastructure for making allocation requests orders (i.e. order), where each allocation request is placed using a new allocation tab (i.e. order structure)), the method comprising the following steps:
assigning at least one such order to a user group, which has the required authorization to accept the associated order, using a client module, wherein the authorization to accept the order is granted based on the authorization to the underlying order structure (paras. [0097], [0099], [0141], [0175], [0179]-[0181], [0191]-[0192], Fig. 7: generating an allocation request/order for a material (i.e. an order), wherein the allocation request is created by selecting a New allocation tab (i.e. order structure), wherein the user is identified as having a role (i.e. user ID) that is authorized to generate/create the allocation request, wherein a workflow is triggered by the allocation request and the status of the allocation request is closely dependent upon the associated workflow (i.e. with which status information is associated)),
releasing the order using the client module after allocation of the order or after the acceptance of an order made available by(paras. [0175], [0179]-[0181], [0183]-[0187], [0201], Fig. 7: allocating and deallocating (i.e. releasing) requests/orders to users identified as having logged in from the same site as the requesting user or identified as a super user or an approved supplier (i.e. to user group IDs) which are authorized to fulfill the allocation request, where deallocating the request/order takes place after the allocation request is processed and submitted making it available to be deallocated),
confirming or rejecting the order or accepting an order made available by a contractor module (paras. [0180]-[0181], [0185]-[0186], [0200]: indicating that the status of the allocation request (i.e. order) has transitioned from a draft state to being “in progress” and displaying an action complete screen (i.e. confirming a request/order) after users identified as having logged in from the same site as the requesting user or identified as a super user (i.e. a user group ID) are assigned as the responsible party for carrying out the request/order, when the allocation request is accepted for triggering a workflow),
processing the order when accepted in accordance with at least one workflow information associated with the order and adapting the status information associated with the workflow information, and completing the order using the contractor module or the resource module (paras. [0180], [0183], [0198]: updating/modifying status information about the allocation request/order to indicate when each line item of the request/order is fulfilled and when the entire allocation request transitions from “in progress” status to “completed” status indicating that the request/order has been completed),
the order structure module being designed to configure during operation at runtime of the communication platform so that ad hoc processes can be changed and ((paras. [0011]-[0012], [0016], [0057], [0175]-[0176], [0179], Figs. 7-8: configuring an ad-hoc allocation request tab/object with customized views in real time (i.e. at runtime) of the platform system (i.e. communication platform) using the ad-hoc allocation request process to generate web-based (i.e. configuring and releasing online) industry-specific solutions so that the ad-hoc allocation request can be updated/changed and integrated/added to the platform system (i.e. ad hoc processes can be changed and added to the communication platform quickly and without downtime))),
wherein the modules of the communication platform including the order structure module, the client module and the contractor module, are connected by a generic application programming interface in such a way that digital data can be transmitted between the modules by at least one such order, at least two orders with different order structures can be associated with one another and the status information on these at least two orders can be forwarded to at least two of the modules (paras. [0016]-[0018], [0057], [0064], [0080]-[0081], [0090], [0095], [0117]-[0118]: scalable platform of system uses an open generic application programming interface (API) by means of which modules are linked by working together within the system to process the orders for the supply chain (i.e. digital data of the orders can be used/processed by the modules), data/order information is exchanged between the modules of the system and attributes of data/orders may be stored/linked in multiple databases so that different attributes/orders may be linked together).
Kataria does not explicitly teach the remaining limitations of claim 15 as follows:
the order structure module being designed to configure at least one such order structure during operation at runtime of the communication platform using the order structure module so that order structure can be configured and released online so that ad hoc processes can be changed and/or added to the communication platform quickly and without downtime
assigning at least one such order to a user group ID
However, in the same field of endeavor, Hoffman teaches the limitations of claim 15 as follows:
assigning at least one such order to a user group ID (paras. [0281]-[0282], [0381]-[0382], [0616], [0646], [1485], [1487], [1490]-[1492], [1744], [1748]: allocating orders to group ID of a user and/or approved identified suppliers/retailers (i.e. user group ID))
Hoffman is combinable with Kataria because both are from the same field of endeavor of using a data network to manage a supply chain framework.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Hoffman’s method of allocating orders to specific group IDs of a user with the system of Kataria in order to verify that allocation requests/orders are transmitted to authorized users of an approved group.   
Neither Kataria or Hoffman disclose the remaining limitations of claim 15 as follows:
to configure at least one such order structure using the order structure module so that the order structure can be configured and released online so that ad hoc processes can be changed 
However, in the same field of endeavor Johnson generates the remaining limitations of claim 15 as follows:
to configure at least one such order structure during operation at runtime of the communication platform using the order structure module so that the order structure can be configured and released online so that ad hoc processes can be changed and (paras. [0024], [0074], [0094]: configuring web component forms (i.e. order structure) during real time (i.e. at runtime) of the advertising platform so that the web component forms can be configured with different form questions for display online on the web so that the web forms can be adjusted on-the-fly (i.e. so that ad hoc processes can be changed) to the system web components forms of the platform). 
Johnson is combinable with Hoffman and Kataria because all three are from the same field of endeavor of of improving the process by which online order form information is collected and processed.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Johnson’s method of configuring web component forms in real time to permit adjustments to the web forms on-the-fly with the system of Hoffman and Kataria in order a user group ID with the system of Kataria in order to allow the web component forms to be generated differently for pricing, emails and tasks based on the identification of the user (Johnson, para. [0094]).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US 2007/0192715) and further in view of Hoffman (US 2003/0074262) and Johnson (US 2010/0312691), as applied to claim 1, further in view of Lettich US 2002/0049622).
Regarding claim 10, Kataria, Hoffman and Johnson teach the limitations of claim 1.
Neither Kataria or Hoffman or Johnson teaches the limitations of claim 10 as follows:
The assembly according to claim 1, in which one or more GPS trackers can be assigned to an order.
However, in the same field of endeavor Lettich teaches the limitations of claim 10 as follows:
The assembly according to claim 1, in which one or more GPS trackers can be assigned to an order (para. [0082]: tracking the current status of ordered shipments by gathering information from GPS systems for the order).
Lettich is combinable with Kataria and Hoffman and Johnson because all four are from the same field of endeavor of improving the method by which order form information is collected and processed.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Lettich’s method of using GPS systems to track the current location and status of orders with the system of Kataria, Hoffman and Johnson in order to enable the system to “ensure consistent on-time deliveries at the best price with complete visibility” (Lettich, para. [0082]). 

Conclusion
For the above-stated reasons, claims 1-15 are rejected.
Other prior art considered relevant, but not cited, include:
1) Dongieux (US 2015/0120359): disclosing on demand work orders can involve ad-hoc work scripts and are generated by site staff; Work orders can also provide a configurable approval process capable of adapting to a particular's organization's structure without disrupting system performance.  This is for documenting, assiging and copleting on-demand maintenance work (see para. [0128]); and
2) Lection (US 2002/0175940) disclosing generating ad hoc web forms based on obtaining ad hoc user data for filling out different forms, sizes and structures of web forms (see paras. [0004], [0029]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SHARON S LYNCH/Primary Examiner, Art Unit 2438